DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 8, filed 12/28/2021, with respect to claims 1-10 and 21-30 have been fully considered; additionally, the claims now include the previously allowable subject matter. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – amended claim 1 includes or specifically recites the previously indicated allowable subject matter: “a plurality of support tabs projecting from one or more of the first wall, the second wall, and the third wall, each support tab of the plurality of support tabs defining a guide slot configured to engage a respective guide pin of a plurality of guide pins on a sled frame,” in combination with the remaining elements or steps. The indicated allowable features of claim 1 is not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 2-10 depend either directly or indirectly from claim 1 and are therefore allowed for at least the same reason.
Amended claim 21 includes or specifically recites the previously indicated allowable subject matter: “a support including a panel that extends between the first wall and the second wall; and a fourth wall extending between the third wall and the support, the fourth wall being disposed between the first wall and the second wall,” in combination with the remaining elements or steps. The indicated allowable features of claim 21 is not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 22-27 depend either directly or indirectly from claim 21 and are therefore allowed for at least the same reason.
Amended claim 28 includes or specifically recites the previously indicated allowable subject matter: “a support including a panel that extends between the first wall and the second wall; and an internal wall extending from the support toward the third wall, the internal wall being disposed between the first wall and the second wall, wherein: a distal edge of a panel of the internal wall includes a notch; at least one of the first circuit card and the second circuit card includes a standard profile PCle card; and the standard-profile PCle card engages a surface of the notch,” in combination with the remaining elements or steps. The indicated allowable features of claim 28 is not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 29 and 30 depend either directly or indirectly from claim 28 and are therefore allowed for at least the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: see PTO 892. Any inquiry concerning this communication or
earlier communications from the examiner should be directed to RASHEN E
MORRISON whose telephone number is (571)272-8852. The examiner can
normally be reached on 9-5. Examiner interviews are available via telephone, in-
person, and video conferencing using a USPTO supplied web-based collaboration
tool. To schedule an interview, applicant is encouraged to use the USPTO
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If
attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-
8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866 17-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800 786-9199
(IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                
April 15, 2022